DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and IDS filed on 5/20/2022.  Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,936,780 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, reciting similar steps of placing at least a first/second pairs of conductive patterns, and forming by the first/second masks; wherein the first standard cell and the second standard cell have a same cell height in the first direction, the same cell height is a non-integer multiple of a minimum pitch and a top boundary and a bottom boundary of the first standard cell and a top boundary and a bottom boundary of the second standard cell overlap the plurality of routing tracks, as recited in the present claims, is an obvious variation of the first cell has a first height between a first top boundary and a first bottom boundary of the first cell, the first top boundary and the first bottom boundary overlap a pair of the first set of routing tracks, the second cell has a second height between a second top boundary and a second bottom boundary of the second cell, the second top boundary and the second bottom boundary overlap a pair of the second set of routing tracks and at least the first height or the second height is a non-integer multiple of a minimum pitch, as recited in the patented claims, because these boundary conditions and cell height as recited in patented claims, are satisfied in the present claims; wherein the steps/operations of identifying the first cell of a layout as recited in the patented claims are covered by the present claim 9; and wherein the steps of adjusting as recited in the present claims are covered by the patented claim 4.
Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,936,780 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, reciting similar steps of adjusting spacing, placing at least a first pair of conductive patterns; wherein the first standard cell and the second standard cell have a same cell height in the first direction, the same cell height is a non-integer multiple of a minimum pitch and a top boundary and a bottom boundary of the first standard cell and a top boundary and a bottom boundary of the second standard cell overlap the plurality of routing tracks, as recited in the present claims, is an obvious variation of the first cell has a first height between a first top boundary and a first bottom boundary of the first cell, the first top boundary and the first bottom boundary overlap a pair of the first set of routing tracks, the second cell has a second height between a second top boundary and a second bottom boundary of the second cell, the second top boundary and the second bottom boundary overlap a pair of the second set of routing tracks and at least the first height or the second height is a non-integer multiple of a minimum pitch, as recited in the patented claims, because these boundary conditions and cell height as recited in patented claims, are satisfied in the present claims; and wherein although the present claims are directed a system comprising a non-transitory storage medium and hardware process to perform the recited method steps/operations, it would have been obvious to one of ordinary skilled in the art at the time of the filing of the invention to derive the method of the patented claims to arrive at the present system claims or vice versa, because in the art of computer-aided design and analysis of circuits and semiconductor masks, the methods are implemented by a computer system comprising non-transitory storage medium and hardware process, as is known in the art; wherein the step/operation of coloring the first pair of conductive patterns as recited in the present claims are covered by the patented claim 6; wherein the additional step of forming by a first mask as recited in the patented claims are additional obvious step to realize or fabricate the circuit design as is known in the art.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 15-20 of U.S. Patent No. 10,936,780 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, reciting similar steps of receiving/generating layout, adjusting at least one routing tracks, placing at least a first pair of conductive patterns; wherein the step/operation of adjusting at least a routing track of the second set of routing tracks, is covered patented claim 16; wherein the step of coloring the first pair of conductive patterns as recited in the present claims are covered by the patented claim 6; wherein the first standard cell has a first height between a first top boundary and a first bottom boundary of the first standard cell, the first top boundary and the first bottom boundary overlap a pair of the first set of routing tracks, the second standard cell has a second height between a second top boundary and a second bottom boundary of the second standard cell, the second top boundary and the second bottom boundary overlap a pair of the second set of routing tracks, and at least the first height or the second height is a non-integer multiple of a minimum pitch, as recited the present claims are obvious variations of the first cell has a first height between a first top boundary and a first bottom boundary of the first cell, the first top boundary and the first bottom boundary overlap a pair of the first set of routing tracks, the second cell has a second height between a second top boundary and a second bottom boundary of the second cell, the second top boundary and the second bottom boundary overlap a pair of the second set of routing tracks and at least the first height or the second height is a non-integer multiple of a minimum pitch, as recited in the patented claims, because these boundary conditions and cell height as recited in patented claims, are satisfied in the present claims; and wherein although the present claims are directed a system comprising a non-transitory storage medium and hardware process to perform the recited method steps/operations, it would have been obvious to one of ordinary skilled in the art at the time of the filing of the invention to derive the method of the patented claims to arrive at the present system claims or vice versa, because in the art of computer-aided design and analysis of circuits and semiconductor masks, the methods are implemented by a computer system comprising non-transitory storage medium and hardware process, as is known in the art; and wherein the step/operation of performing an optical proximity correction on the first and second layouts as recited in the present claims are covered in patented claim 20.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,341,308 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  variations of each other, performing the similar operations/steps of adjusting the first spacing and the third spacing; placing the at least the first pair and the second pair of conductive patterns; forming by a first mask and a second mask, a first set and a second set of conductive structures; wherein the step of generating a layout as recited in the patented claims but missing in the present claims is an obvious step/operation in order for the adjusting steps/operations of the present claims to operate upon.
Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 11,341,308 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  variations of each other, performing the similar operations/steps of adjusting the first spacing; placing the at least the first pair of conductive patterns; wherein the step/operation of receiving a layout as recited in the patented claims but missing in the present claims is an obvious step/operation in order for the identifying and adjusting steps/operations of the present claims to operate upon; and wherein the step/operation of coloring as recited in the present claims are covered in the patented claim 12.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,341,308 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  variations of each other, performing the similar operations/steps of receiving/generating a first and a second layouts; adjusting at least a routing track of the first set  and second set of routing tracks; placing the at least the first pair of conductive patterns; wherein the step/operation of performing an optical proximity correction as recited in the present claims are covered by the patented claim 20; and wherein the step/operation of coloring the first pair of conductive patterns as recited in the patented claims are covered by the present claim 9.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 1-20 would be allowable if obviousness double patenting rejections set forth in this Office action, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per claims 1-8, the independent claim 1, from which the claims depend, recites a method of manufacturing an integrated circuit comprising a combination of inventive steps of adjusting a first spacing, adjusting a third spacing, placing at least a first pair, placing at least a second pair, from which the first and second masks are formed, in the manner as claimed, wherein the first cell and the second cell have a same cell height in the first direction, the same cell height is a non-integer multiple of a minimum pitch, a top boundary and a bottom boundary of the first cell overlap a pair of the first set of routing tracks, a top boundary and a bottom boundary of the second cell overlap a pair of the second set of routing tracks, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the integrated circuit design, as normally found in the art of computer-aided design and analysis of circuits and semiconductor masks; nor are  the claims directed to certain methods of organizing human activity.   Additionally, the steps of forming provides integrated practical application by effecting a transformation of abstract ideas in terms of “circuit design” into actual, real world integrated circuit.
	As per claims 9-14, the independent claim 9, from which the respective claims depend, recites a system for manufacturing an integrated circuit comprising a combination of inventive steps/operations to identify a fist standard cell; adjust a first spacing; place a least a first pair of conductive patterns, in the manner as claimed, wherein the first standard cell and the second standard cell have a same cell height in the first direction, the same cell height is a non-integer multiple of a minimum pitch, and a top boundary and a bottom boundary of the first standard cell and a top boundary and a bottom boundary of the second standard cell overlap the plurality of gridlines, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a machine; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the integrated circuit design, as normally found in the art of computer-aided design and analysis of circuits and semiconductor masks; nor are  the claims directed to certain methods of organizing human activity.
	As per claims 15-20, the independent claim 15, from which the respective claims depend, recites a system for manufacturing an integrated circuit comprising a combination of inventive steps/operations to adjust at least a routing track of the second set of routing tracks, place a least a first pair of conductive patterns, placing at least a first pair of conductive patterns, in the manner as claimed, wherein the first standard cell has a first height between a first top boundary and a first bottom boundary of the first standard cell, the first top boundary and the first bottom boundary overlap a pair of the first set of routing tracks, the second standard cell has a second height between a second top boundary and a second bottom boundary of the second standard cell, the second top boundary and the second bottom boundary overlap a pair of the second set of routing tracks, and at least the first height or the second height is a non-integer multiple of a minimum pitch, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a machine; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the integrated circuit design, as normally found in the art of computer-aided design and analysis of circuits and semiconductor masks; nor are  the claims directed to certain methods of organizing human activity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	

/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        November 19, 2022